                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 JOHN P. BENNETT,

                Plaintiff,                                   CIVIL ACTION NO.: 4:17-cv-130

         v.

 CSX TRANSPORTATION,

                Defendant.


                                            ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 21, 2021, Report and Recommendation, (doc. 39), to which plaintiff has filed an

objection, (doc. 41), and defendant has filed a response, (doc. 42). For the following reasons, the

Court ADOPTS the Report and Recommendation as its opinion.

       Plaintiff’s Complaint seeks to vacate a labor arbitration award by Public Law Board

No. 7694 (Board) which upheld the termination of his employment with defendant.                 (See,

generally doc. 1.)    The sole remaining defendant, CXS Transportation, filed a motion for

summary judgement, (doc. 21), which has been fully briefed, (doc. 23 (response); doc. 25 (reply)).

The Magistrate Judge found that plaintiff has failed to present facts sufficient to support his claims

and recommended that the motion for summary judgment be granted. (Doc. 39.)

       A motion for summary judgment “shall” be granted if “the movant shows that there is no

genuine dispute as to any material fact and that the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The Eleventh Circuit has stated that “judicial review of arbitration

decisions is among the narrowest known to the law.” AIG Baker Sterling Heights, LLC v. Am.
Multi–Cinema, Inc., 508 F.3d 995, 1001 (11th Cir. 2007) (citation and internal quotation marks

omitted). Under the Railway Labor Act, 45 U.S.C. §§ 151, et seq. (RLA), the grounds on which

a Court can overturn a decision of a public law board are limited to only “[1)] failure of the [Board]

to comply with the requirements of [the RLA], [2)] failure of the order to conform, or confine

itself, to matters within the scope of the [Board's] jurisdiction, or [3)] for fraud or corruption by a

member of the [Board] making the order.” 45 U.S.C. § 153(q). “It is thus firmly established that

courts will not review the substance of a labor arbitration award for ordinary error and that courts

will not vacate an award because a judge might have reached a different result.” Bhd. of

Locomotive Eng’r & Trainmen Gen. Comm. Of Adjustment CSX Transp. N, Lines v. CSX

Transp., Inc., 455 F.3d 1313, 1316–17 (11th Cir. 2006) (quoting Loveless v. Eastern Air Lines,

Inc., 681 F.2d 1272, 1276 (11th Cir.1982)). In reviewing the award, the relevant considerations

are “whether the award is irrational, whether it fails to draw its essence from the collective

bargaining agreement, or whether it exceeds the scope of the arbitrator's contractual authority.”

(Id. at 1317).

        Plaintiff’s objections fall under the second and third categories enumerated in § 153(q):

the failure of the award to conform, or confine itself, to matters within the scope of the Board's

jurisdiction and fraud or corruption by a member of the Board in making the order. In regard to

the award exceeding the scope of the Board’s authority, plaintiff argues that the Board improperly

disregarded the potentially valuable Event Recorder Automatic Download and considered both his

prior disciplinary record and Family and Medical Leave Act absences in violation of the collective

bargaining agreement. (Doc. 41 at 1.) These arguments were previously considered by the

Magistrate Judge and properly rejected. (See, doc. 39 at 8–10.) The discretion of the Board as

to what evidence it considers and the weight it chooses to assign are not for this Court to review.




                                                  2
See, Henry v. Delta Air Lines, 759 F.2d 870, 873 (11th Cir. 1985) (finding that the refusal of a

board to order the employer to produce his personnel file did not fall under the categories

enumerated in 45 U.S.C. § 153(q)).         As the Magistrate noted, and contrary to plaintiff’s

contention, the Board is not prohibited from considering his prior disciplinary record in this matter

concerning his termination. (Doc. 39 at 9; cf., doc. 21-4 at 54 (collective bargaining agreement)

(“The employee’s personal service record, discipline record or employee history will not be

included in or referred to in the hearing or in transcript of the proceedings of the hearing. The

employee’s personal service record may be taken into consideration in assessing the amount of

discipline imposed, in any.” (emphasis added)).) Furthermore, it does not appear from the record

that plaintiff’s absenteeism was considered by the Board in reaching its determination. (See, doc

10-3.)

         Plaintiff also objects to the Magistrate Judge’s finding that he admitted to operating the

locomotive at an excessive speed. (Doc. 41 at 1–2.) This objection is inconsistent with the

record. In his submission to the Board, plaintiff, through his representative, stated that he “readily

admits his error in operating the train in excess of the posted speed.” (Doc. 10-1 at 4.) He also

identifies an exchange during the formal investigation in which he concedes to being aware that

the speed had been temporarily reduced to 25 miles per hour and that the train was traveling at 39

miles per hour. (Id. at 4–5.) The Court does not assign to this admission the same weight as the

Magistrate Judge, as the ultimate question presented the Board was the appropriateness of

plaintiff’s termination, not his culpability in violating the temporary speed limit. The Award

makes clear that these statements, or similar testimony, were considered in support of the Board’s

conclusion. (Doc. 10-3 at 3 (award).) It is irrelevant to the limited factors for vacating the Award

whether they constitute an admission or a less definitive form of evidence. See, Major League




                                                  3
Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509 (2001) (“Courts are not authorized to review

the arbitrator's decision on the merits despite allegations that the decision rests on factual errors or

misinterprets the parties' agreement.”).

        Plaintiff also argues that the Award should be vacated because it upheld a treatment more

severe than was given to the other individual involved in the speeding incident. (Doc. 41 at 2.)

He alleges that this evidences some type of bias, presumably based on his past absences or

disciplinary record.    (Id.)   Though not clearly articulated by plaintiff, in order to give the

objection some relevance to the available grounds for vacatur, the Court construes this as an

argument that the Award is tainted by fraud or corruption. See, e.g., Lorisme v. I.N.S., 129 F.3d

1441, 1444 n. 3 (11th Cir. 1997) (liberally construing pro se brief). Ultimately, even under this

characterization, the conclusory allegation of bias is not enough to demonstrate fraud in the award.

The degree of misconduct under the RLA to constitute fraud or corruption is high and requires a

“greater evidentiary showing than under common law.”                See, United Transp. Union v.

Brimingham S. R. Co., 2014 WL 1338158, at *16 (N.D. Ala. Mar. 31, 2014) (citing Pac. & Arctic

Ry. & Nav. Co. v. United Transp. Union, 952 F.2d 1144, 1148 (9th Cir. 1991)). Offering no

evidence of corruption or fraud beyond the disparate punishments of two individuals with

undoubtedly different disciplinary and personal histories does not meet this burden.




                                                   4
      Therefore, plaintiff’s objections are OVERRULED and the Report and Recommendation

is ADOPTED as the opinion of the Court.    (Doc. 39.)   Defendant’s motion for summary

judgment is GRANTED, (doc. 21), and plaintiff’s Complaint is DISMISSED. The Clerk of

Court is DIRECTED to CLOSE this case.

      SO ORDERED, this 29th day of June, 2021.




                                 R. STAN BAKER
                                 UNITED STATES DISTRICT JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                          5
